In this case The Court decided that recitals in deeds of real estate are evidence against the party making them or any person claiming under him ? that they estop parties and privies—privies in blood, in estate and in law. I Phil. Ev. 411, ch, 8, § 2. Comyn's Dig. tit. Evidence, B. 5. 1 Salk, 285. 2 P. Wms. 432. Willes, 11. 1 Dallas, 67. 4 Binney, 231, 314. Jackson v. Carver, 4 Peter's S. C. R. 83. And that the defendants in this ease having entered into possession of the premises sought to be recovered, under one of the grantors in the deed produced by the plaintiff, containing recitals shewing title in the grantor of the lessor of the plaintiff, were his privies in law, and bound by whatever could conclude or affect him.